FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1751
                 _____________________________

MICHAEL PAULSON,

    Appellant,

      v.

SARAH RANKART,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

                          July 11, 2018

RAY, J.

     Michael Paulson raises two independent grounds for reversal
of the stalking injunction entered against him. First, he contends
the trial court erred in issuing the injunction because the
petitioner, Sarah Rankart, failed to demonstrate that an incident
of harassment occurred within six months of the petition. We
disagree on this point because the plain language of the statute
does not require such a showing. However, we agree with Mr.
Paulson’s second argument that the evidence was legally
insufficient to support the injunction.

                              Facts

    Mr. Paulson and Ms. Rankart are neighbors in the small town
of Port St. Joe. Ms. Rankart lives in a community of “cottages”
adjacent to Mr. Paulson’s home of thirty years. Ms. Rankart moved
into her cottage in 2013.

     The testimony at the evidentiary hearing on the petition
reflects a rocky relationship between the neighbors from the start.
According to Ms. Rankart, she first met Mr. Paulson when he came
to her cottage one evening and yelled at her to turn off her outdoor
street-facing light. She turned off the light that evening but soon
after turned it back on for security. After a few months with the
light on, Mr. Paulson came back to her home and asked her “in a
very rude tone” to build something around the light so it would not
shine towards his home. Months later, she started receiving
notices at her home from various authorities based on complaints
by Mr. Paulson. She wondered each day whether she would come
home to “a dog complaint or a light complaint.” She explained that
she was “just tired of this man getting to call the police on [her]
just because of anything he wants to do.”

     Ms. Rankart additionally claimed that Mr. Paulson would
stare at her while she sunbathed on her deck, which made her very
uncomfortable. He would watch her from his “tiny side deck” even
though he had a “huge deck” with a beautiful view of the ocean.
She also observed Mr. Paulson looking at utility meters on her
street’s boardwalk on three occasions and she did not “want him
creeping around the meters.” Ms. Rankart was scared that Mr.
Paulson would be so angry and drunk one day that he would shoot
one of her dogs. She suffers from general anxiety disorders and
depression, and he “amplifies [her] anxiety.” She explained, “that’s
what horrible neighbors do, you know, sometimes you just have to
deal with it.”

     According to Mr. Paulson, he never met Ms. Rankart before,
did not know her, and did not want to know her. He admitted that
he complained to code enforcement about her outdoor lights and
complained to animal control and law enforcement about her
barking dogs but explained that his complaints were focused on
issues of noise and light pollution and were not directed towards
Ms. Rankart or any specific person.

    The trial court concluded that Ms. Rankart’s complaints about
Mr. Paulson’s calls and reports to authorities were insufficient

                                 2
under the law to support the entry of a stalking injunction. The
court also rejected Mr. Paulson’s argument that Ms. Rankart was
required to establish that one of the incidents of harassment
occurred within six months of the petition to satisfy her burden of
proof. However, the court found that Ms. Rankart’s unrebutted
testimony concerning Mr. Paulson looking at her utility meters
and watching her sunbathe was sufficient for the issuance of an
injunction for protection against stalking. The court issued a
judgment of injunction to be in effect for one year. 1

                              Analysis

     Section 784.0485, Florida Statutes (2016), provides for an
injunction for protection against stalking. Stalking occurs when a
person “willfully, maliciously, and repeatedly follows, harasses, or
cyberstalks another person.” § 784.048(2), Fla. Stat. (2016). To
“harass” means “to engage in a course of conduct directed at a
specific person which causes substantial emotional distress to that
person and serves no legitimate purpose.” § 784.048(1)(a), Fla.
Stat. A “course of conduct” is “a pattern of conduct composed of a
series of acts over a period of time, however short, which evidences
a continuity of purpose.” § 784.048(1)(b), Fla. Stat. In determining
whether an incident causes “substantial emotional distress,”
courts use a “reasonable person” standard rather than a subjective
one. McMath v. Biernacki, 776 So. 2d 1039, 1040 (Fla. 1st DCA
2001).

     At the outset, Mr. Paulson argues the trial court failed to
apply the correct legal standard for the issuance of a stalking
injunction because there was no showing that one of the alleged
incidents occurred “within six months of the filing of the petition.”
To support adding this extratextual element to the statutory
definition of stalking, Mr. Paulson correctly points out that several
district courts have interpreted the stalking statute with guidance
from the repeat violence statute—section 784.046—which defines

    1  Although the injunction has now expired, the appeal is not
moot. Murphy v. Reynolds, 55 So. 3d 716, 716 (Fla. 1st DCA 2011)
(finding appeal of an expired injunction against repeat violence
was not moot “because collateral legal consequences flowing from
such an injunction outlast the injunction itself”).
                                 3
“repeat violence” as “two incidents of violence or stalking
committed by the respondent, one of which must have been within
6 months of the filing of the petition.” § 784.046(1)(b), Fla. Stat.
(2016) (emphasis added). 2

     However, as we recently explained in Pickett v. Copeland, the
stalking statute “makes no reference to the provisions of the repeat
violence statute; does not mandate ‘guidance’ from the repeat
violence provisions; and, independent of the requirements of [the
repeat violence statute], creates a ‘cause of action for an injunction
for protection against stalking.’” 236 So. 3d 1142, 1145 (Fla. 1st
DCA 2018) (holding that unlike the repeat violence statute, the
injunction provisions of the stalking statute only require the
petitioner to prove a single incident of stalking). The statutory
provisions for an injunction for protection against stalking do not
require that one of the underlying incidents occur within six
months of the filing of the petition. Since we cannot depart from
the plain and unambiguous language of the statute, we decline to
add an element the Legislature chose not to impose.

     Mr. Paulson next argues that even if the trial court applied
the correct legal standard, the injunction is not supported by
competent, substantial evidence. After carefully reviewing the
record and being “sensitive to the difficulties faced by the trial
court in teasing out a thread of truth from a jumbled patchwork of
conflicting narrative,” Pickett, 236 So. 3d at 1146, we agree with
Mr. Paulson.




    2  See e.g., David v. Textor, 189 So. 3d 871, 874-75 (Fla. 4th
DCA 2016) (stating section 784.0485 “must be read in conjunction
with section 784.046(1)(b)”); Richards v. Gonzalez, 178 So. 3d 451,
453 (Fla. 3d DCA 2015) (“[T]o define ‘repeated following,
harassing, or cyberstalking,’ guidance can be derived from section
784.046.”); Wyandt v. Voccio, 148 So. 3d 543, 544 (Fla. 2d DCA
2014) (“We analyze [section 784.0485] with guidance from section
784.046.”); Touhey v. Seda, 133 So. 3d 1203, 1203 (Fla. 2d DCA
2014) (“Given the statute’s recent enaction, support for our holding
comes from cases analyzing allegations of stalking in the context
of section 784.046.”).
                                  4
     The trial court based the injunction on its findings that Ms.
Rankart observed Mr. Paulson looking at her utility meters and
that, at times, he would watch her sunbathe from his deck. 3 The
facts alleged and proven do not rise to the level of stalking.

     While Ms. Rankart testified that she observed Mr. Paulson
looking at utility meters on her street’s boardwalk on multiple
occasions and that she did not “want him creeping around the
meters for the cottages,” no evidence indicated that the utility
meters were on Ms. Rankart’s property or that Mr. Paulson was
focused on the utility meter for her cottage alone. In other words,
there was no evidence that he willfully and maliciously engaged in
a course of conduct directed at her. Additionally, we are not
persuaded that a reasonable person would suffer substantial
emotional distress from such acts. Indeed, Ms. Rankart testified
that Mr. Paulson’s conduct in this regard “weirds [her] out,” not
that it caused substantial emotional distress. See Leach v. Kersey,
162 So. 3d 1104, 1106 (Fla. 2d DCA 2015) (reversing stalking
injunction in part because petitioner’s testimony failed to
demonstrate that she suffered substantial emotional distress).

     Similarly, while Ms. Rankart testified that Mr. Paulson would
stare at her while she was sunbathing on her porch, there was no
evidence that Mr. Paulson made any statements or gestures
toward her on these occasions, that he trespassed onto her
property, or that he made threats of any kind. Without more, the
evidence was insufficient to show that he willfully and maliciously
engaged in a course of conduct that would cause her substantial
emotional distress. Compare Ashford-Cooper v. Ruff, 230 So. 3d
1283, 1283 (Fla. 1st DCA 2017) (reversing stalking injunction
against wife who made repeated calls and texts to her husband’s
girlfriend to try to reach her husband because the evidence did not
show that a reasonable person in the girlfriend’s position would
suffer substantial emotional distress), and McMath v. Biernacki,

    3  The trial court properly disregarded Ms. Rankart’s
complaints that Mr. Paulson contacted animal control and law
enforcement concerning her dogs and outdoor lights. See Olin v.
Roberts, 42 So. 3d 841, 842 (Fla. 1st DCA 2010) (holding that filing
of reports and complaints to authorities does not constitute
harassment).
                                 5
776 So. 2d 1039, 1040-41 (Fla. 1st DCA 2001) (evidence that
respondent had made several attempts to talk to petitioner and
that she did not feel comfortable around him did not amount to
stalking under a “reasonable person” standard), with Robertson v.
Robertson, 164 So. 3d 87, 88 (Fla. 4th DCA 2015) (respondent’s
conduct of looking inside petitioner’s house in the middle of the
night with a flashlight, uninvited and without warning, for three
consecutive nights was a course of conduct causing substantial
emotional distress).

     Ms. Rankart was exasperated by Mr. Paulson’s actions—from
multiple dog and noise complaints to conduct that made her feel
uncomfortable—but an injunction for protection is not designed to
“‘keep the peace’ between parties who, for whatever reason, are
unable to get along and behave civilly towards each other.” Power
v. Boyle, 60 So. 3d 496, 498 (Fla. 1st DCA 2011) (holding that
respondent's conduct of yelling obscenities toward petitioners’
house, allowing dog to urinate on their garage door, and writing
profane notes on their mail did not amount to “violence” or
“stalking” for an injunction for protection against repeat violence).
Because Ms. Rankart’s evidence fell short of the exacting
standards to justify a stalking injunction and the collateral
consequences that flow from it, we must reverse and remand for
the trial court to vacate the injunction.

B.L. THOMAS, C.J., and WOLF, J., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Shannon L. Novey, Christin F. Gonzalez, and Jerome M. Novey of
Novey Law, Tallahassee, for Appellant.

Sarah Rankart, pro se, Appellee.




                                 6